Name: 76/690/EEC: Commission Decision of 30 June 1976 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1976-08-26

 Avis juridique important|31976D069076/690/EEC: Commission Decision of 30 June 1976 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 235 , 26/08/1976 P. 0029 - 0030COMMISSION DECISION of 30 June 1976 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (76/690/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Articles 15 (1), 16 and 17 of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted before 1 January 1974 in one or more of the Member States and which fulfil the conditions provided for in that Directive are, after 31 December 1975, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization in respect of some varieties of different species; Whereas the Commission Decision of 30 December 1975 (3) extended the period provided for in the said Article 15 (1) for these varieties for the United Kingdom from 31 December 1975 to 30 June 1976; Whereas the Commission has meanwhile completed its examination of the United Kingdom application in respect of these varieties; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom ; whereas the results of these trials have led the United Kingdom to decide that these varieties are not distinct or sufficiently uniform there; Whereas the other Member States have accepted these conclusions for the variety Prego Daehnfeldt (Italian rye grass) ; whereas it can therefore be shown that this variety is not distinct from other varieties accepted therein (Article 15 (3) (a) of the said Directive); Whereas, in respect of the variety Broxy (Italian rye grass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, they are not distinct from other varieties accepted therein (Article 15 (3) (a) of the said Directive; Whereas, in respect of the variety Dura (barley), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not sufficiently uniform in certain characteristics (Article 15 (3) (a) of the said Directive); Whereas therefore the application of the United Kingdom in respect of all these varieties should be granted in full; Whereas other varieties are no longer included in the United Kingdom application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1976 common catalogue of varieties of agricultural plant species: (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 46, 21.2.1976, p. 32. 1. FODDER PLANTS Lolium multiflorum Broxy Prego DÃ ¦hnfeldt II. CEREALS Hordeum polytichum Dura Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 30 June 1976. For the Commission P.J. LARDINOIS Member of the Commission